                     Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK



                              SCOTTSDALE INSURANCE COMPANY,

                                                             Plaintiff(s),
                                                                                            COMPLAINT FOR
                                                     vs                                     DECLARATORY JUDGMENT
                              ZEPHYR CONSTRUCTION MANAGEMENT, LLC                           Civil Action No.:_____________
                                                             Defendant(s)




                                    Plaintiff SCOTTSDALE INSURANCE COMPANY (“Scottsdale”) by its attorneys,

                             Goldberg Segalla LLP, for its complaint herein, alleges, upon information and belief, as follows:

                                    1.      This is an action for a declaratory judgment pursuant to 28 U.S.C. § 2201 et. seq.

                             and Rule 57 of the Federal Rules of Civil Procedure.

                                                                      THE PARTIES

                                    2.      Scottsdale is a corporation existing under the laws of Ohio, with its principal place

                             of business in Scottsdale, Arizona, which is duly authorized to engage in the business of selling

                             insurance in the State of New York.

                                    3.      Upon information and belief, ZEPHYR CONSTRUCTION MANAGEMENT,

                             LLC (“Zephyr”), is a domestic corporation duly organized and existing under the laws of the State

                             of New York, maintaining its offices in the State of New York.

                                                             JURISDICTION AND VENUE

                                    4.      This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C. §

                             1332 in that it is a civil action between parties of different states, and the matter in controversy


GOLDBERG SEGALLA LLP
665 Main Street, Suite 400
Buffalo, NY 14203-1425
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 2 of 14 PageID #: 2




     exceeds the sum or value of $75,000.00, exclusive of interests and costs.

            5.      Venue in this district is proper under 28 U.S.C. paragraph 1391(b)(2), since a

     substantial part of the events giving rise to the claim occurred in this judicial district, and the

     defendant maintains a principal office for the transaction of business in this judicial district.

                                                    FACTS

            6.      Zephyr applied for a policy of insurance with Scottsdale by way of a Commercial

     Insurance Application dated August 25, 2014 (the “initial application”). A true and accurate copy

     of the initial application is attached hereto as Exhibit A.

            7.      The application required Zephyr to describe its primary operations to which Zephyr

     replied “Carpentry.” Exhibit A, page 2 of 4.

            8.      The application asks whether any structural alterations as part of Zephyr’s

     operations are contemplated to which Zephyr responded in the negative. Exhibit A, page 3 of 4.

            9.      The application asks whether any demolition exposure is contemplated to which

     Zephyr indicated no. Exhibit A, page 3 of 4.

            10.     The application contains a fraud warning, applicable in New York, which reads as

     follows:

                    Any person who knowingly and with intent to defraud any insurance
                    company or other person files an application for insurance or
                    statement of claim containing any materially false information, or
                    conceals for the purpose of misleading, information concerning any
                    fact material thereto commits a fraudulent insurance act, which is a
                    crime, and shall be subject to civil penalties… (In New York, the
                    civil penalty is not to exceed five thousand ($5,000) and the stated
                    value of the claim for each such violation.

     Exhibit A, page 4 of 4.

            11.     The application is signed by Mr. Joseph Aiello. Exhibit A, page 4 of 4.




                                                       2
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 3 of 14 PageID #: 3




               12.   Zephyr also completed an Artisan Contractors Supplemental Application in which

     it disclosed that it was solely engaged in carpentry. A true and accurate copy of the Artisan

     Contractors Supplemental Application, also signed by Joseph Aiello, is attached hereto as Exhibit

     B. Exhibit B, page 1 of 4.

               13.   On the Artisan Contractors Supplemental Application, Zephyr was asked whether

     any past or current operations were performed on new condominiums or townhouses, to which

     Zephyr responded, “No.” Exhibit B, Artisan Contractors Supplemental Application, page 2 of 6.

               14.   On the Artisan Contractors Supplemental Application, Zephyr was asked the

     percentage of operations related to foundation construction and/or foundation repair, to which

     Zephyr replied “N/A.” Exhibit B, Artisan Contractors Supplemental Application page 2 of 6.

               15.   The supplemental portion of the initial application requires that the applicant state

     the total payroll of the company, which is filled in at $100,000 and the “Receipts/Sales,” which

     Zephyr listed at $1,200,000 for the current year. Exhibit B, Artisan Contractors Supplemental

     Application page 2 of 6.

               16.   In the supplemental portion of the initial application, the “Operation” is listed by

     Zephyr as 100% Artisan Contractor, and the type of work is listed as                            20%

     “Residential/Remodeling” and 80% “Commercial.” The initial application shows that Zephyr

     engages in 0% condos/townhouses. Exhibit B, Artisan Contractors Supplemental Application page

     2 of 6.

               17.   The supplemental portion of the initial application asks if there is “Any work

     performed above two stories in height from grade?” to which Zephyr checked the box titled “No.”

     Exhibit B, Artisan Contractors Supplemental Application page 3 of 6.

               18.   The supplemental portion of the initial application asked if Zephyr was a




                                                       3
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 4 of 14 PageID #: 4




     construction/project manager or consultant, to which Zephyr responded, “No.” Exhibit B, Artisan

     Contractors Supplemental Application, page 3 of 6.

               19.   The supplemental portion of the initial application contains a fraud provision which

     reads:

                     NOTICE TO NEW YORK APPLICANTS (Other than automobile):
                     Any person who knowingly and with intent to defraud any insurance
                     company or other person files an application for insurance or
                     statement of claim containing any materially false information, or
                     conceals for the purpose of misleading, information concerning any
                     fact material thereto, commits a fraudulent insurance act, which is a
                     crime, and shall be subject to a civil penalty not to exceed five
                     thousand dollars and the stated value of the claim for each such
                     violation.

     See Exhibit B, page 6 of 64.

               20.   Based on the representations made in the initial application, Scottsdale issued a

     policy of insurance, policy number CPS2042393 (“the Policy”), to Zephyr as the named insured

     for a specified premium. A true and accurate copy of the initial policy is attached as Exhibit C

     hereto.

               21.   The Policy provided Commercial General Liability insurance on an occurrence

     basis, with an effective policy period of August 25, 2014 to August 25, 2015. Exhibit C.

               22.   The policy contains the following relevant Condition:

                     6. Representations

                        By accepting this policy, you agree:
                        a. The statements in the Declarations are accurate and complete;
                        b. Those statements are based upon representations you made to us;
                           and
                        c. We have issued this policy in reliance upon your representations.

     Exhibit C, page 12 of 16.

               23.   In or about August 2019, Zephyr’s insurance broker tendered a lawsuit to Scottsdale




                                                      4
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 5 of 14 PageID #: 5




     styled Anthony Piliaskas v. 26 West Street LLC, Galaxy Developers LLC, Simon Dushinsky, David

     Dushinsky, Zephry Construction Management, LLC, Joseph Kohler, Joseph Aiello, and Stroh

     Engineering Services, P.C., which had been commenced in or about October 2015 in the Supreme

     Court of the State of New York, Kings County, under Index No. 12182/2015 (“the Piliaskas

     Lawsuit”). A copy of the Summons and Complaint in the Piliaskas Lawsuit is annexed hereto as

     Exhibit D.

            24.     In the Piliaskas Lawsuit, plaintiff alleges that he sustained property damage to his

     real property due to defendants’ demolition, excavation, and construction activities.

            25.     Specifically, Mr. Piliaskas claims that the demolition, excavation and construction

     activity at a project located at 26 West Street, Brooklyn, NY (“the Project”) caused property

     damage to plaintiff’s adjacent property located at 64 Oak St. Brooklyn, NY and continues to cause

     damage and threatens the structural integrity of his property. After being notified of the accident

     and the Underlying Action, Scottsdale began its claim investigation.

            26.     Upon information and belief, the Project involved construction of a seven-story,

     100-unit apartment building in Brooklyn, New York. In the Piliaskas Lawsuit, plaintiff has

     asserted four causes of action: in the first cause of action, plaintiff seeks a permanent injunction

     enjoining defendants from engaging in any further construction activities at the Project; the second

     cause of action seeks a declaration that defendants may not perform demolition or construction

     work at the Project; the third cause of action alleges that defendants’ construction activities have

     damaged plaintiff’s foundation, causing monetary damages of not less than $1,000,000; and the

     fourth cause of action alleges trespass onto plaintiff’s property.

            27.     In addition to declaratory and injunctive relief, the complaint in the Piliaskas

     Lawsuit seeks both compensatory and punitive damages.




                                                       5
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 6 of 14 PageID #: 6




               28.   By letter dated October 23, 2019, Scottsdale agreed to afford a defense to Zephyr

     in the Piliaskas Lawsuit subject to a Reservation of Rights. A copy of the October 23, 2019 letter

     is annexed as Exhibit E.

               29.   On or about February 7, 2020, Scottsdale received a copy of an Affidavit that had

     been filed in connection with the Piliaskas Lawsuit and executed by Zephyr’s principal, Joseph

     Aiello. A copy of the Affidavit is annexed as Exhibit F.

               30.   In the Affidavit, Mr. Aiello states that Zephyr was hired by 26 West Street LLC as

     construction manager to oversee the construction of a new building. See Exhibit F, page 1, Para.

     1.

               31.   Mr. Aiello also states that the construction project involved demolition of an

     existing building and construction of “96 apartments divided across 87,963 square feet” along with

     “48 parking spots and bike storage on the ground floor, a 500-square-foot recreation room on the

     third floor, and an 1100-square-foot roof deck.” The Subcontract price was $800,000. The

     Subcontract’s scope of work section indicates that Zephyr was required to furnish and install the

     metal decks, metal stairs and railings, safety cables, pit ladder and guard railings needed

     throughout the building. See Exhibit F, page 3 at Para. 6.

               32.   Prior to February 7, 2020, Scottsdale had no knowledge that Zephyr was involved

     in construction management rather than interior carpentry as disclosed on the application for the

     Policy.

               33.   Accordingly, in completing the insurance application, Zephyr misrepresented many

     material facts related to the nature of the work it performed.

               34.   As discussed above, the applications submitted in connection with the Scottsdale

     Policy stated that Zephyr’s “primary operations” consisted of carpentry. Zephyr did not disclose




                                                      6
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 7 of 14 PageID #: 7




     that it was, in fact, involved primarily in construction management.

            35.      Zephyr also expressly misrepresented the fact that it was involved in construction

     project involving building exceeding two stories from grade, and Scottsdale had no reason to

     assume such work was being performed since Zephyr indicated on its applications that no work

     was performed above two stories high.

            36.      The misrepresentations and/or omissions of fact in Zephyr’s applications were

     material to Scottsdale’s agreement to issue the initial commercial general liability and its

     calculation of the appropriate amount of premium to be charged.

            37.      If the application contained correct information, Scottsdale would not have issued

     the initial or renewal policy.

            38.      Scottsdale has advised Zephyr of its rescission of the renewal policy ab initio based

     upon the misrepresentations in the application and is in the process of returning all premiums paid

     to Zephyr. A true and accurate copy of the letter rescinding the policy is attached hereto as Exhibit

     G.

                                                  COUNT I

                                       (Rescission as against Zephyr)

            39.      Scottsdale repeats and realleges paragraphs 1-38 as if stated more fully in this

     paragraph 39.

            40.      In completing the initial application, Zephyr misrepresented facts about the nature

     of its business, the type of work performed, the height at which work is performed and the amount

     of sales it anticipated during the policy period.

            41.      Based upon and in reliance on the information contained in the applications, the

     commercial general liability policy was issued to Zephyr on behalf of Scottsdale.




                                                         7
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 8 of 14 PageID #: 8




            42.      If the applications contained correct information, Scottsdale would not have issued

     the policy.

            43.      Scottsdale has advised Zephyr of its rescission of the policy ab initio based upon

     the misrepresentations in the applications.

            44.      Moreover, Scottsdale has returned to Zephyr the premiums paid by it which are

     attributable to Policy No. CPS2042393.

            45.      Scottsdale is entitled to a declaration that the policy is void ab initio based upon the

     material misrepresentations in the applications pursuant to New York Insurance Law §3105.

                                                   COUNT II

                                   (Declaratory Judgment as against Zephyr)

            46.      Scottsdale repeats and realleges paragraphs 1-45 as if stated more fully in this

     paragraph 46.

            47.      Even if the Policy was not rescinded based on                      Zephyr’s material

     misrepresentations, there would be no coverage for Zephyr for the Underlying Action.

            48.      The Policy only provides coverage for bodily injury or property damage arising out

     of an occurrence.

            49.      The Policy states, in part:

                             This insurance applies to "bodily injury" and "property
                             damage" only if:

                             (1)      The "bodily injury" or "property damage" is caused by an
                                      "occurrence"
                     …

                             SECTION V – DEFINITIONS

                     3.      "Bodily injury" means bodily injury, sickness or disease
                             sustained by a person, including death resulting from




                                                        8
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 9 of 14 PageID #: 9




                            any of these at any time.
                    …

                    13.     "Occurrence" means an accident, including continuous
                            or repeated exposure to substantially the same general
                            harmful conditions.
                    …

                    17.     "Property damage" means:

                            a.      Physical injury to tangible property, including all
                                    resulting loss of use of that property. All such loss
                                    of use shall be deemed to occur at the time of the
                                    physical injury that caused it; or

                            b.      Loss of use of tangible property that is not
                                    physically injured. All such loss of use shall be
                                    deemed to occur at the time of the "occurrence"
                                    that caused it.
     …

            50.     Scottsdale is entitled to a declaration that it owes no coverage to Zephyr with regard

     to the Piliaskas Lawsuit.

            51.     The complaint in the Piliaskas Lawsuit seeks a declaratory judgment, a permanent

     injunction enjoining any further construction activity, and alleges trespass.

            52.     The Policy only provides coverage for property damage as a result of an occurrence.

            53.      The Policy provides in relevant part:

                            This insurance applies to "bodily injury" and "property
                            damage" only if:

                            (1)     The "bodily injury" or "property damage" is caused by an
                                    "occurrence"

                    …

                            SECTION V – DEFINITIONS


                    13.     "Occurrence" means an accident, including continuous




                                                      9
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 10 of 14 PageID #: 10




                              or repeated exposure to substantially the same general
                              harmful conditions.

                       …

             54.       The Piliaskas Lawsuit does not allege an occurrence.

             55.       Therefore, any and all damages arising out of the Piliaskas Lawsuit fall outside the

      scope and terms of the Policy.

             56.       For this reasons, Scottsdale is entitled to a declaration that it has no obligation to

      defend or indemnify Zephyr with respect to the Piliaskas Lawsuit under the Policy.

                                                   COUNT III

                                   (Declaratory Judgment as against Zephyr)

             57.       Scottsdale repeats and realleges paragraphs 1-56 as if stated more fully in this

       paragraph 57.

             58.       The policy also contains the following potentially relevant exclusions:

                            THIS ENDORSEMENT CHANGES THE POLICY.
                                   PLEASE READ IT CAREFULLY.

                    EARTH OR LAND MOVEMENT EXCLUSION - UTS-301g
                    (11-05)

                    This policy does not apply to “bodily injury”/“bodily injury,”
                    “property damage”/“property damage,” “personal and
                    advertising injury” or damages/“damages” caused, directly or
                    indirectly or in whole or in part, by the movement, in any
                    direction, of earth or land, regardless of:

                       1.     The cause or source of such earth or land movement; ‘
                       2.     Whether such earth or land movement arises from
                              natural or man-made forces or causes; or
                       3.     Whether such earth or land movement occurs:

                              A.      Independently of;
                              B.      As a result of;




                                                        10
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 11 of 14 PageID #: 11




                            C.     In concurrence or connection; or
                            D.     In any sequence associated

                   With any other natural or man-made forces, causes, events or
                   operations.

                   Earth or land movement includes, but is not limited to,
                   subsidence, settling, sinking, rising, slipping, falling away, caving
                   in, shifting, expanding, contracting, dis-solving, eroding,
                   mudflow, sliding, tilting of land or earth, earthquakes, volcanic
                   eruption and weather.

                ***
                UTS-74g (08-95)

                         THIS ENDORSEMENT CHANGES THE POLICY.
                                PLEASE READ IT CAREFULLY.

                       PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

                In consideration of the premium charged, it is agreed that this policy
                does not apply to a claim of or indemnification for punitive or
                exemplary damages.

                Punitive or exemplary damages also include any damages awarded
                pursuant to statute in the form of double, treble or other multiple
                damages in excess of compensatory damages.

                If suit is brought against any insured for a claim falling within
                coverage provided under the policy, seeking both compensatory and
                punitive or exemplary damages, then the Company will afford a
                defense to such action; however, the Company will have no
                obligation to pay for any costs, interest or damages attributable to
                punitive or exemplary damages.



             59. The Scottsdale policy contains an exclusion entitled, “Earth or Land Movement

      Exclusion”, which provides that the Policy does not insure claims of property caused directly or




                                                    11
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 12 of 14 PageID #: 12




      indirectly or in whole or in part, by the movement, in any direction, of earth or land. The exclusion

      applies regardless of the cause or source of the earth or land movement, whether from natural or

      man-made forces or causes.

             60.     The Earth or Land Movement Exclusion describes earth or land movement to

      include subsidence, settling, sinking, rising, slipping, falling away, caving in, shifting, expanding,

      contracting, dissolving, eroding, mudflow, sliding, tilting or land or earth, earthquakes, volcanic

      eruption and weather.

             61.     The underlying action claims earth or land movement at the property of underlying

      plaintiffs as a cause of their alleged property damage.

             62.     To the extent the underlying action alleges damages that arise out of earth or land

      movement, such damage is excluded by the “Earth or Land Movement Exclusion,” and there is no

      coverage under the Scottsdale policy.

             63.     Scottsdale has no duty to pay damages or provide a defense in connection with any

      suit alleging property damage to which the Policy does not apply.

             64.     Accordingly, Scottsdale is entitled to a declaration that it has no duty to defend or

      indemnify Zephyr in connection with damage excluded under the “Earth or Land Movement

      Exclusion in the Scottsdale Policy.

             65.     Scottsdale further seeks an apportionment between covered and excluded damages

      based upon the Earth or Land Movement Exclusion.


                                                  COUNT IV

                                 (Declaratory Judgment as against Zephyr)

             66.     Scottsdale repeats and realleges paragraphs 1-65 as if stated more fully in this




                                                       12
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 13 of 14 PageID #: 13




      paragraph 66.


             67.      In the Piliaskas Lawsuit, plaintiff seeks declaratory relief, injunctive relief,

      compensatory damages and punitive damages.

             68.      Declaratory relief and injunctive relief do not constitute damages within the

      contemplation of the Policy.

             69.      Punitive damages are expressly excluded from coverage based upon the

      applicability of the Punitive or Exemplary Damages Exclusion.

             70.      Moreover, insurance coverage for punitive damages is prohibited under New York

      law.

             71.      Accordingly, Scottsdale is entitled to a declaration that it has no obligation to

      indemnify Zephyr in connection with any declaratory relief, injunctive relief, or punitive damages

      which are granted to plaintiff in the Piliaskas Lawsuit.

             72.      Scottsdale further seeks an apportionment between covered and excluded damages

      based upon the foregoing.


             WHEREFORE, Scottsdale demands judgment finding and declaring the rights of the

      parties as follows:

                      1.     That the Policy numbered CPS2042923 is rescinded and void ab initio;

                      2.     That in light of the rescission of the aforesaid policy, the Court finds and

                             declares that Scottsdale has no duty or obligation to defend Zephyr in

                             connection with the Piliaskas Lawsuit;

                      3.     Inasmuch as Policy numbered CPS2042923 is rescinded ab initio, there is

                             no duty to defend or indemnify Zephyr in connection with any past or future




                                                      13
Case 1:20-cv-01575-RJD-LB Document 1 Filed 03/27/20 Page 14 of 14 PageID #: 14




                        claims that may have accrued from August 25, 2014 to August 25, 2015.

                 4.     In the alternative, that Scottsdale owes no duty to defend or indemnify

                        Zephyr in the Piliaskas Lawsuit based upon the applicability of the Earth or

                        Land Movement Exclusion under Count II; or

                 5.     That Scottsdale be granted an apportionment between covered and excluded

                        damages under Counts II, III and IV.

                 6.     That the court grant Scottsdale such other and further relief as it deems just

                        and proper.




      Dated: Buffalo, New York                     Respectfully submitted,
             March 26, 2020
                                                   Goldberg Segalla LLP


                                                   By: s/Sharon Angelino
                                                         Sharon Angelino, Esq.
                                                   Attorneys For Plaintiff
                                                   665 Main Street, Suite 400
                                                   Buffalo, NY 14203-1425
                                                   Phone: 716.566.5411
                                                   Fax: 716.566.5401




                                                  14
